Case 4:20-cr-00265-YGR Document 37-3 Filed 09/26/20 Page 1 of 4




       ATTACHMENT B
      Case
     Case   4:20-cr-00265-YGR Document
          4:18-cr-02719-RCC-BGM        37-391Filed
                                 Document          09/26/20
                                               Filed 09/12/19Page
                                                              Page2 of 43
                                                                    1 of



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-18-02719-001-TUC-RCC (BGM)
10                  Plaintiff,                          ORDER
11    v.
12    Ryan Phillip Schlesinger,
13                  Defendant.
14
            Before this Court is Defendant’s Information in Support of Status Conference,
15
     which requests a delay of Defendant’s local presentation of mitigating evidence to the U.S.
16
     Attorney’s Office. (Doc. 83.) The Government opposes Defendant’s request and
17
     challenges the Court’s inherent authority to grant a delay. (Doc. 85.) Irrespective of the
18
     Court’s inherent authority, the circumstances in this case strongly favor a delay.
19
     Authority to Delay Mitigation Evidence v. Control of the Court’s Docket
20
            This Court is not sufficiently convinced that it has the inherent authority to enforce
21
     a Department of Justice (“DOJ”) policy. Relevant case law is instructive; specifically, the
22
     course of action taken in United States v. James, a capital case in which the district court
23
     delayed the presentation of mitigation evidence for six months. 2019 U.S. Dist. LEXIS
24
     57942 (D. Neb. Apr. 4, 2019). In permitting the delay, the James court noted the
25
     Defendant’s age, history, and the case’s complexity. Id. at *7. Weighing these factors, the
26
     James Court found that a six-month delay in the presentation of mitigating evidence was
27   reasonable. Id. at *8. However, the James court found that it could not control when either
28   party presented mitigating evidence to the DOJ, only to set dates for matters that occurred
      Case
     Case   4:20-cr-00265-YGR Document
          4:18-cr-02719-RCC-BGM        37-391Filed
                                 Document          09/26/20
                                               Filed 09/12/19Page
                                                              Page3 of 43
                                                                    2 of



 1   within the judicial proceedings. Id. at *10. The court concluded it did not have the authority
 2   to determine when the presentation should occur, but did set a deadline to resolve the issue
 3   of whether the government would seek the death penalty. Id. at *11.
 4          The James Court’s conclusion is one shared by other courts, including the Southern
 5   District of California. United States v. McGill, No. 09cr2856-IEG, 2010 WL 1571200 (S.D.
 6   Cal. Apr. 16, 2010) (giving a deadline to inform the court whether the government was
 7   seeking the death penalty).
 8          In response, the Government asserts that the DOJ Justice Manual is not enforceable
 9   by courts. J.M. § 1-1.200. In the government’s opinion, if this Court were to enforce the
10   DOJ’s policy, this Court would be violating separation of powers. In support of this
11   proposition, the Government cites to United States v. Fernandez, 231 F.3d 1240, 1246 (9th

12   Cir. 2000). In Fernandez, the district court entered an order that foreclosed the government

13   from seeking the death penalty entirely because the government did not disclose internal

14   memoranda pursuant to court-ordered discovery. Id. at 1242. On appeal, the Ninth Circuit

15   found that DOJ policies did not create any rights for criminal defendants to serve as the

16   basis for the district court’s discovery order. Id. at 1246. While the Government’s argument
     is persuasive, this Court is also aware of the Government’s fluctuating view in this regard.
17
     Particularly the Government’s position in U.S. v. Bush, a Kentucky capital case. 3:18-CR-
18
     00188-CHB. In Bush, the Government notes that courts have “inherent authority and broad
19
     discretion to stay proceedings on its docket for good cause.” Id.; see also Gray v. Bush,
20
     628 F.3d 779, 785 (6th Cir. 2010).
21
            So, it appears that there is a distinction between the Court’s authority to enforce
22
     DOJ policy for presenting mitigation evidence (which the Government challenges), and its
23
     authority to manage its docket (which the Government concedes is in this Court’s
24
     discretion).
25
            This Court is not convinced it has the inherent authority to enforce a DOJ policy.
26
     Therefore, the Court’s thoughts are as follows. The incident occurred during November
27
     2018. Substantial discovery was still outstanding at the April 2019 hearing and remains
28
     outstanding to date. For the United States Attorneys’ Office to insist on a local presentation


                                                 -2-
      Case
     Case   4:20-cr-00265-YGR Document
          4:18-cr-02719-RCC-BGM        37-391Filed
                                 Document          09/26/20
                                               Filed 09/12/19Page
                                                              Page4 of 43
                                                                    3 of



 1   by the end of October would be unfair, unjust, and a vast waste of time and resources,
 2   especially when so many issues are still outstanding, including discovery and recusal
 3   motions. The DOJ is clear; the purpose of the capital case review process is “to allow
 4   proper individualized consideration of the appropriate factors relevant to each case.” DOJ
 5   Justice Manual § 9-10.030; see James, 2019 U.S. Dist. Lexis 57942, at *8 (If the DOJ’s
 6   “Review Committee does not have a defendant’s mitigation evidence, then it cannot
 7   consider all of the appropriate factors relevant to each case.”). Furthermore, the Justice
 8   Manual provides that the Government “shall give counsel for the defendant a reasonable
 9   opportunity to present information for the consideration of the United States Attorney . . .
10   which may bear on the decision whether to seek the death penalty.” Id. at § 9-10.080.
11          The appropriate factors cannot be adequately considered when there is outstanding

12   discovery and the possible recusal of local government counsel. Furthermore, the

13   outstanding discovery prevents defendant from having a “reasonable opportunity to

14   present” his mitigation evidence. The circumstances in this matter weigh against an

15   expedited presentation. This Court believes that the schedule presented by the Defendant

16   is a reasonable one that should be adopted by the local U.S. Attorney. In any event, the
     Court requires that it be notified of whether the Government’s intends to seek the death
17
     penalty by July 1, 2020.
18
            Accordingly, IT IS HEREBY ORDERED THE GOVERNMENT SHALL
19
     NOTIFY THE COURT OF ITS INTENT TO SEEK THE DEATH PENALTY BY
20
     JULY 1, 2020.
21
22          Dated this 12th day of September, 2019.

23
24
25
26
27
28


                                                -3-
